Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an application 62/777,953 filed on December 11, 2018.   

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aughton et al. (WO 2019033158 A1), herein “Aughton” filed on August 14, 2018. 

Regarding claim 1,
Aughton teaches a method for operating an irrigation control system, the method comprising: (Page 1: “…a soil moisture determination system to spatially derive the soil moisture at a selected location within an irrigation district to be irrigated; (2) a method of controlling a water distribution system; (3) a method of estimating a moisture level of soil and an evapotranspiration from the soil.” See also Aughton claims 8 – 12.) 
receiving operational data from an array of photovoltaic cells;  (Par. 0098: “Referring to FIGURE 4, the present invention provides a system 300 and method for estimating evapotranspiration (ET) data using indirect measurements available in remote areas. In particular, the present invention makes use of an output of the array of solar panels 134 used to power existing devices used throughout the water distribution system, such as gate or regulator 340. The solar powered devices may also include a 
determining an amount of cloud cover in the sky from the array of photovoltaic cells based at least in part upon the operational data; (Par. 0016: “said solar radiation spectrum includes visible light and near-infrared light.”  Examiner’s Note – Aughton does not specifically state “cloud cover;” however, the evapotranspiration data is determined from the solar radiation which includes both a visible and infrared component and therefore can determine how much sun or lack of sun due to cloud cover is reaching the solar panels.) 
calculating an evapotranspiration value for an irrigation zone associated with the
irrigation control system based at least in part upon the amount of cloud cover in the sky; (Par. 0014: “According to another aspect, the present invention provides a soil moisture determination system to spatially derive the soil moisture at a selected location within an irrigation district to be irrigated, said system including a networked computer system connected to a plurality of weather stations within said irrigation district to measure a selection from: solar radiation spectrum, wind speed, rainfall, temperature, humidity, barometric pressure, and energy measurement from solar panels at each of a plurality of representative locations, said networked computer system having data access to crop factor, soil type, and irrigation historical data at said representative
locations, said networked computer system using system identification techniques to  produce an algorithm for evapotranspiration based on a predetermined selection from the weather station measurements and the data access to crop factor, soil type, and irrigation historical data at said representative locations ; said networked computer system calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors; and using measured parameters of rainfall, soil type, irrigation historical data and crop factor with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district.” See Par. 0098 and 00102.)
determining an irrigation schedule for the irrigation zone based at least in part upon the evapotranspiration value; (Abstract: “A method of spatially deriving the soil moisture at a selected location within an irrigation district to be irrigated, said method including the steps of using system identification techniques to produce an algorithm for evapotranspiration based on a predetermined selection from the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations; calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors; and using measured parameters of rainfall, soil type, irrigation historical data and crop factor with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district.” Par. 0062: “The water distribution model 220 additionally includes delivery schedule 228 relating to irrigation scheduling and water orders that are placed against the crops/farms. The integrated catchment management system 200 may influence the delivery schedule by prompting (or otherwise providing decision support to) farmers
(or other water recipients). Alternatively, the schedule may be implemented by adjusting a water pricing model. Other variants of the integrated catchment management
system 200 may simply automatically vary delivery times.”)  and
executing the irrigation schedule to irrigate the irrigation zone.  (Par. 0058: “The integrated catchment management system 200 includes a control arrangement, such as one or more computer processors, for receiving and processing information relating to the water distribution system 100. The one or more processors of the water distribution system are additionally configured to control the operation of the water distribution system or provide a report to an operator/farmer.” See also Par. 0063.) 

Regarding claim 2,
Aughton teaches all the limitations of claim 1 which claim 2 depends.  Aughton also teaches that the operational data comprises receiving power output data from the array of photovoltaic cells.  (Par. 0028: “…provides a method of estimating at least one of a moisture level of soil and an evapotranspiration from the soil, the method including applying logic to an output of at least one photovoltaic powering a device.” Par. 0083: “Proximal solar intensity. The solar intensity can be determined from an output of a solar panel (i.e. as an energy measurement) deployed as part of the irrigation control system.” See also Aughton claim 8.) 

Regarding claim 3,
Aughton teaches all the limitations of claim 2 which claim 3 depends.  Aughton also teaches that the determining the amount of cloud cover comprises, for at least one of the photovoltaic cells of the array, comparing the power output data with adjacent photovoltaic cells of the array. (Aughton claim 1: “evapotranspiration based on a predetermined selection from the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations;” Derive soil moisture from a selection of the raw inputs (rainfall, temperature, humidity, solar radiation, wind speed, crop factor, soil type, barometric pressure, irrigation historical data and energy from solar panels) for each individual weather station 152 and then interpolate soil moisture based on the fact that weather stations 152 are on a grid network (density, spacing etc.) that provides a good spatial representation of the soil moisture.” See also Par. 0009 and figures 1 and 5 that shows several weather stations including solar panels that within different zones or areas and are adjacent to each other.) 

Regarding claim 4,
Aughton teaches all the limitations of claim 1 which claim 4 depends.  Aughton also teaches executing the irrigation schedule to irrigate the irrigation zone comprises activating a fluid valve associated with a water source and a dispensation unit such that fluid is delivered from the water source, through the fluid valve and out of the dispensation unit.  (Par. 0064: “Based on these inputs 240 the integrated catchment management 200 provides outputs 260 to coordinate and operate field equipment autonomously to operate the entire water distribution system from catchment to each crop/farm to optimally match the demand (downstream) and supply (upstream) both spatially and temporally. The field equipment includes a gate and/or pump in the water distribution system for example. The autonomous action may include one or more of: • controlling a supply of water to the flow path to the flow path (e.g. by releasing water from a dam 120 or other upstream water store 130, 140, 160); • controlling the delivery of water to the soil to utilize a capacity of the soil to accept water in response to a surplus of water and/or in anticipation of surplus water to the water distribution system (e.g. by opening exits or gates from the 􀂧ow-path); and • reducing a volume of water in a pool 140 by control gates to free up storage capacity in order to capture surplus water (e.g. by controlling the exits or gates from the flow path). [0065] The exits or gates may be valves at the downstream ends of the canals 160…)

Regarding claim 5,
Aughton teaches all the limitations of claim 1 which claim 5 depends.  Aughton also teaches that the array of photovoltaic cells are at a location remote from the irrigation zone. (Figures 1 and 5 both show a weather station that includes solar panels that are remote from the irrigation zones such as crops (190) or farms (180).)

Regarding claim 6,
Aughton teaches all the limitations of claim 1 which claim 6 depends.  Aughton also teaches that receiving environmental data by the irrigation control system and wherein the evapotranspiration value system is based at least in part upon the environmental data and the operational data. (Par. 0009: “According to an aspect, the present invention provides a method of spatially deriving the soil moisture at a selected location within an irrigation district to be irrigated, said method including the steps of: using system identification techniques to produce an algorithm for evapotranspiration based on a predetermined selection from the following measured parameters: solar radiation spectrum, wind speed, temperature, humidity, crop factor, soil type, barometric pressure, irrigation historical data, and energy measurement from solar panels at each of a plurality of representative locations;…) 

Regarding claim 7,
Aughton teaches all the limitations of claim 6 which claim 7 depends.  Aughton also teaches that receiving environmental data comprises receiving environmental data from at least one environmental sensor. ([0085] FIGURE 4 shows an enlarged view of a modified gate or regulator 132 described with reference to FIGURE 1, A remote computer system 150 is depicted by a laptop that communicates with all gates or regulators 132 and moisture sensors 500 (FIGURE 5). A weather station 152 is fitted to pedestal 136 and is powered through solar panel 134 at each location. Suitable weather stations 152 are available which can provide measurements of temperature, rainfall, wind speed, relative humidity, weather forecast and UV. Weather stations 152 can be readily incorporated in the design of gates or regulators 132 or can be retrofitted to already existing gates or regulators 132. The network of weather stations enhances the measurement and prediction of weather forecasts for meteorologists and farmers. The network provides the concept of a network of weather stations used individually by farmers but part of a wider shared network through the concept of a cluster of networked weather stations. This is achieved through the ability to interpolate the information on the network of weather stations. Par. 0086:  Some of the sensors described above may be in the agricultural area.”) 

Regarding claim 8,
Aughton teaches all the limitations of claim 7 which claim 8 depends.  Aughton also teaches that the at least one environmental sensor comprises one or more of a rainfall sensor, a wind sensor, a soil moisture sensor, a humidity sensor, and a weather sensor. (See paragraphs 0085 and 0086 above.) 

Regarding claim 9,
Aughton teaches all the limitations of claim 6 which claim 9 depends.  Aughton also teaches that receiving environmental data comprises receiving predictive weather data from a predictive weather model. (Par. 0069: “The system continuously monitors the data and ensures that transportation delays and capacities in the conveyance systems, and storages on farm and in the root zone of crops are utilized to buffer and mismatches in prediction and reality, and continuously optimizes its prediction through learning algorithms.” See also Par. 0068 and Par. 0085.) 

Regarding claim 10,
it is directed to a system or apparatuses to implement the method of steps set forth in claims 1 and 4 (a valve and distribution).  Aughton teaches the claimed method of steps in claims 1 and 4.  Therefore, Aughton teaches the system or apparatuses to implement the claimed method of steps in claim 10. 

Regarding claims 11 - 16,
they are directed to a system or apparatuses to implement the method of steps set forth in claims 2, 3, 4, 5, 6, and 9, respectively.  Aughton teaches the claimed method of steps in claims 2, 3, 4, 5, 6, and 9.  Therefore, Aughton teaches the system or apparatuses to implement the claimed method of steps in claims 11 - 16.

Regarding claim 17, it is dependent on claim 10 which Aughton teaches. Aughton also teaches that the irrigation scheduler comprises an onboard non-transitory computer readable medium for storing the instructions thereon.  (Par. 0058: “The integrated catchment management system 200 includes a control arrangement, such as one or more computer processors, for receiving and processing information relating to the water distribution system 100. The one or more processors of the water distribution system are additionally configured to control the operation of the water distribution system or provide a report to an operator/farmer. The one or more processors may additionally implement learning algorithms and automation for managing the water distribution system. The integrated catchment management system is additionally provided with a communication module for communicating with the sensors and actuators distributed across the water distribution system 100. The communication module preferably supports wireless communication such as via radio transmission, Wi-Fi, Bluetooth, and/or any other IEEE 802.1 1 standard of communication.”) 

Regarding claim 18, it is dependent on claim 10 which Aughton teaches. Aughton also teaches that the irrigation scheduler comprises a cloud based server that is remote from a base station and configured to transmit the instructions to the base station.  (Aughton claim 8: “A soil moisture determination system to spatially derive the soil moisture at a selected location within an irrigation district to be irrigated, said system including a networked computer system connected to a plurality of weather stations within said irrigation district to measure a selection from: solar radiation spectrum, wind speed, rainfall, temperature, humidity, barometric pressure, and energy measurement from solar panels at each of a plurality of representative locations, said networked computer system having data access to crop factor, soil type, and irrigation historical data at said representative locations, said networked computer system using system identification techniques to produce an algorithm for evapotranspiration based on a predetermined selection from the weather station measurements and the data access to crop factor, soil type, and irrigation historical data at said representative locations ; said networked computer system calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors; and using measured parameters of rainfall, soil type, irrigation historical data and crop factor with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district.” See also Par. 0014, 0055, 0085, and 0088.) 

Regarding claims 19 and 20,
they are directed to a system or apparatuses to implement the method of steps set forth in claims 1 and 2, respectively.  Aughton teaches the claimed method of steps in claims 1 and 2.  Therefore, Aughton teaches the system or apparatuses to implement the claimed method of steps in claims 19 and 20.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Savelle, JR. (US PG Pub. No. 20110087379) may also teach some of the claimed limitations.  See paragraphs 0035 and 0042. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116